Order entered September 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00718-CV

                                    IN RE R.P.D. JR., Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-18-23826

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s June 19, 2019 petition for

writ of mandamus. We LIFT our July 24, 2019 stay of the trial court’s May 31, 2019 order

awarding interim attorney’s fees.




                                                      /s/   ROBBIE PARTIDA-KIPNESS
                                                            JUSTICE